      Case: 1:19-cv-00145-DAP Doc #: 535 Filed: 02/18/20 1 of 2. PageID #: 12200



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

                                                )
    DIGITAL MEDIA SOLUTIONS, LLC,               )                 CASE NO. 1:19-CV-00145
                                                )
                      Plaintiff,                )
                                                )
         v.                                     )                 JUDGE DAN AARON POLSTER
                                                )
                                                )                 MAGISTRATE JUDGE
                                                )                 THOMAS M. PARKER
                                                )
    SOUTH UNIVERSITY OF OHIO, LLC, et al.,      )
                                                )                 ORDER
                      Defendants.               )
    ___________________________________________ )

                                          AGREED ORDER
         Upon the agreed motion (ECF Doc. 534) filed by Non-Party Offices of the Attorneys

General of Colorado and Illinois (“Non-party State AGs), agreed to by Settlement Administrator

Thomas J. Perrelli (“Settlement Administrator”); Intervenor Stephanie Porreca (“Intervenor

Student”); Megan Tuyls1 (“Non-Intervenor Student”); National Student Legal Defense Network

(“NSLDN”); Studio Enterprise Manager, LLC (“Studio”) and Mark E. Dottore, the receiver (the

“Receiver”) of the Receivership Entities (collectively, the “Bar Order Disputants”) the Court

hereby extends the briefing schedules on the Non-party State AGs’ motion to alter/amend (ECF

Doc. 513), and on Intervenor Student, Non-Intervenor Student, and NSLDN’s motion to

alter/amend (ECF Doc. 515). The Bar Order Disputants have met and conferred and believe




1
  Although the court is approving the agreed order in the interest of accommodating the reasonable efforts
of the parties and intervenors to resolve their dispute(s) concerning the December 5 order, “non-
intervenor student” Ms. Tuyls may not file anything in this case because she is neither a party nor an
intervenor; any filings on her behalf will be stricken.
   Case: 1:19-cv-00145-DAP Doc #: 535 Filed: 02/18/20 2 of 2. PageID #: 12201



settlement of the objections surrounding the Bar Order (ECF Doc. 501) can be achieved with an

extension of two weeks.

       The Receiver’s and Studio’s responses shall be filed on or before 4:00 p.m. on March 19,

2020. Any replies must be filed on or before 12:00 noon on March 27, 2020. The deadline for

submitting proposed orders is also 12:00 noon on March 27, 2020. The hearing is scheduled for

March 30, 2020, 10:00 a.m. in Courtroom 18B. If the Bar Order Disputants are able to reach a

settlement, they may inform the Court and request that the hearing be cancelled. The HLC Student

Loan Forgiveness process in the Bar Order (ECF Doc. 501) is also stayed until March 30, 2020.

IT IS SO ORDERED.



Dated: February 18, 2020                                   _s/Dan Aaron Polster
                                                           Judge Dan Aaron Polster




                                                           _s/Thomas M. Parker
                                                           Magistrate Judge Thomas M. Parker
